DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 recites the limitation, “a fist edge” in line 2. It appears that the term should read, “a first edge.”
Claim 9 is objected to because of the following informalities: Claim 9 recites the limitation, “a fist edge” in line 2. It appears that the term should read, “a first edge.”
Claim 10 is objected to because of the following informalities: Claim 10 recites the limitation, “a fist edge” in line 2. It appears that the term should read, “a first edge.”
Claim 4 is objected to because of the following informalities:  Claim 4 recites the limitation, “the first impedance element is a transistor.” However, the specification does not disclose that the first impedance element is a transistor, but rather refers to the first impedance element as a resistor R2 (see paragraph [0022] of the specification and 220, Fig. 2).  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US 9,698,470 B2) in view of Hui et al. (US 2010/0214175 A1).
As to claim 1, Zhao teaches a wireless electronic device, comprising: 
a ground plane (21, Fig. 2a), comprising a first edge and a second edge opposite to each other;  
a first antenna element (212, Fig. 2a), being adjacent to the first edge;  
a first extension element (211, Fig. 2a);  
a first switching element (62, Fig. 6), electrically connected to the first extension element;  and 
a plurality of impedance elements (631, 632, Fig. 6), electrically connected between the first switching element and a ground (gnd, Fig. 6), wherein the first switching element (62, Fig. 6) connects the first extension element (61, Fig. 6) to one of the plurality of impedance elements 
Zhao does not explicitly teach the first antenna element adjacent to the first edge, and the first extension element adjacent to the second edge, opposite to the first edge.
Hui teaches the first antenna element (2, Fig. 1) adjacent to the first edge (12, Fig. 1), and the first extension element (18, Fig. 1) adjacent to the second edge (14, Fig. 1), opposite to the first edge. It would have been obvious to one of ordinary skill in the art to modify the antenna device of Zhao such that the first extension element is adjacent to the second edge opposite to the first edge, as taught by Hui. One of ordinary skill in the art would have been motivated to make the modification in order to provide a longer total ground plane length, by providing the first extension element on the opposite edge of the ground plane.
As to claim 2, Zhao teaches when the first antenna element operates in a first frequency band, the first extension element is electrically connected to a first impedance element among the plurality of impedance elements through the first switching element, and the first extension element and the first impedance element are employed to increase radiation characteristics of the first antenna element in the first frequency band (“In the embodiment of the present invention, a switch assembly switches between different matching circuits, so that a resonance point of a resonator can switch between different frequencies, therefore isolation between antennas under different frequencies can be improved, and a bandwidth is increased effectively without increasing space of the resonator,” col. 7, lines 1-7)
As to claim 3, Zhao teaches when the first antenna element operates in a second frequency band, the first extension element is electrically connected to a second impedance element among the plurality of impedance elements through the first switching element, and the first extension element and the second impedance element are employed to increase radiation characteristics of the first antenna element in the second frequency band (col. 7, lines 1-7). 
As to claim 4, Zhao teaches wherein a frequency of the first frequency band is less than a frequency of the second frequency band (col. 6, lines 56-67), and the second impedance element is a capacitor (632, Fig. 6). 
Zhao does not explicitly teach the first impedance element is a transistor. In particular, Zhao teaches the first impedance element is an inductor. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select any impedance element from an assortment of known impedance elements (capacitor, inductor, resistor, transistor, etc.) for the purposes of achieving the desired impedance results, since it has been held that the simple substitution of one known element for another to obtain predictable results is obvious. 
As to claim 9, Zhao does not explicitly teach the ground plane further comprises a third edge located between the first edge and the second edge, and the wireless electronic device further comprises: a second extension element, being adjacent to the second edge and the third edge, electrically connected to the ground plane and configured to adjust radiation characteristics of the first antenna element in a third band. 
Hui teaches the ground plane further comprises a third edge (left edge of ground plane 3, Fig. 1) located between the first edge (12, Fig. 1) and the second edge (14, Fig. 1), and the wireless electronic device further comprises: a second extension element (16, Fig. 1), being 
It would have been obvious to one of ordinary skill in the art to modify the antenna device of Zhao by providing a second extension element, being adjacent to the second edge and the third edge, electrically connected to the ground plane and configured to adjust radiation characteristics of the first antenna element in a third band, as taught by Hui. One of ordinary skill in the art would have been motivated to make the modification in order to provide an additional operating frequency band or a widened bandwidth.
As to claim 10, Zhao does not explicitly teach the ground plane further comprises a third edge located between the first edge and the second edge, and the wireless electronic device further comprises: a second extension element, being adjacent to the third edge and comprising a feeding portion, a short-circuit portion and a radiation portion, wherein the radiation portion is electrically connected to the feeding portion and the short-circuit portion, the short-circuit portion is electrically connected to the ground plane, and the short-circuit portion and the radiation portion are configured to adjust radiation characteristics of the first antenna element in a third band. 
Hui teaches the ground plane further comprises a third edge (left edge of ground plane 3, Fig. 1) located between the first edge (12, Fig. 1) and the second edge (14, Fig. 1), and the 
It would have been obvious to one of ordinary skill in the art to modify the antenna device of Zhao by providing a second extension element, being adjacent to the second edge and the third edge, and comprising a feeding portion, a short-circuit portion and a radiation portion, as taught by Hui. One of ordinary skill in the art would have been motivated to make the modification in order to provide an additional operating frequency band or a widened bandwidth.

Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In particular, Zhao in view of Hui does not teach 
a transceiver;  and 
a second switching element, comprising a first pin electrically connected to the transceiver, a second pin in a floating state, a third pin electrically connected to a first terminal of 
when the first antenna element operates in the first frequency band or the second frequency band, the first pin and the second pin are electrically connected with each other, and
when the first antenna element does not operate in the first frequency band and the second frequency band, the first switching element electrically connects a second terminal of the first extension element to the ground or maintains the second terminal of the first extension element in the floating state according to first control information, and the second switching element electrically connects the first pin to the third pin or the fourth pin according to second control information. 
Sato et al. (US 2008/0007468 A1) teaches a transceiver (13, Fig. 25); 
a second switching element (15b, Fig. 25), comprising a first pin electrically connected to the transceiver, a second pin in a floating state, and a third pin electrically connected to a first terminal of the first extension element (16, Fig. 25), wherein 
when the first antenna element operates in the first frequency band or the second frequency band, the first pin and the second pin are electrically connected with each other (“when speech communication is to be performed by mobile communication, switch SW2 is switched to the ground pattern… the current flowing to the ground pattern 2 partially flows to the second antenna 16, thereby reducing the current flowing to the ground pattern,” [0099]-[0100], i.e. the transceiver 13 is placed in a floating state, when SW2 is switched toward the inductor L2, and the element 16 operates as a ground plane extension for the first or second frequency band), and

However, Sato does not teach:
the second switching element comprising a fourth pin electrically connected to a feeding point of the first extension element, and when the first antenna element does not operate in the first frequency band and the second frequency band, the first switching element electrically connects a second terminal of the first extension element to the ground or maintains the second terminal of the first extension element in the floating state according to first control information and the second switching element electrically connects the first pin to the third pin or the fourth pin according to second control information.
Chen (US 2016/0352014 A1) teaches a multi-band antenna that with first switching element (24, Fig. 3) and a second switching element (25, Fig. 3), wherein the first switching element electrically connects a second terminal (232, Fig. 3) of the first extension element to the ground or maintains the second terminal of the first extension element in the floating state according to first control information and the second switching element electrically connects the first pin to the third pin or the fourth pin according to second control information. 
However, Chen does not teach the second switching element comprising a second pin in a floating state or a fourth pin connected to a feeding point of the first extension element.

Claims 6-8 also contain allowable subject matter due to their dependency on claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER F HU whose telephone number is (571)272-5486.  The examiner can normally be reached on M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        


/JENNIFER F HU/Examiner, Art Unit 2845